Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 07, 2016

The Court of Appeals hereby passes the following order:

A17A0462. PHILLIP NATHAN KERCH v. THE STATE.

      Phillip Nathan Kerch pled guilty to multiple offenses, including malice murder
and felony murder, and was sentenced to life imprisonment. Subsequently, Kerch
filed a motion to correct void sentence. The trial court denied the motion, and Kerch
filed this direct appeal. We lack jurisdiction.
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, this Court has jurisdiction of the
appeal, regardless of whether the order being appealed is based on facts having some
bearing on the underlying criminal trial.” Id. at 259 (1); see also Neal v. State, 290
Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring). Accordingly, this
appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              11/07/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.